J. F. Daly, J.
The application to discharge the judgment on the forfeited recognizance must be supported by the proofs required in the cases of People v. Cary & Marsters (ante,p. 406), People v. Linkart, and other cases decided in this and previous general terms; certified copies of the recognizance, indictment,., order of forfeiture, and record of acquittal must be furnished, together with proofs that the prosecution has not suffered by the delay.
The application should be denied, with leave to renew.
Charles P. Daly, Oh. J., and Van Hoesen, J., concurred..
Application denied.